department of the treasury internal_revenue_service washington d c government entities division sep uniform issue list attention legend union a insurance_company b company c plan x dear this is in response to your letter dated date submitted by your authorized representative in which you requested a ruling concerning sec_401 and sec_4980 of the internal_revenue_code the code a letter dated date supplemented the request the following facts and representation have been submitted union a maintained plan x a multiemployer defined benefit pension_plan within the meaning of sec_414 of the code plan x was qualified under sec_401 of the code upon its termination effective date to effectuate this termination the assets of plan x were used to purchase a group single premium guaranteed annuity_contract in from insurance_company b group_annuity_contract with union a as the contract holder the purchase of the group annuity page policy resulted in the total liquidation of all the assets in the plan x trust all plan x participants received percent of their accrued_benefit on termination through the purchase of the group_annuity_contract there has been no activity with regards to plan x since the purchase of the group annuity effective date insurance_company b converted from a mutual insurance holding_company into a stock company insurance_company c pursuant to a detailed written plan of conversion as part of this demutualization eligible policyholders exchanged their membership interests for shares of insurance_company c and all membership interests were terminated eligible policyholders were policyholders with eligible insurance_company b policies in force on date one year prior to the adoption of the plan of conversion by the board_of directors of insurance_company b and who owned an eligible policy or contract continuously from that date until date the effective date of the demutualization in exchange for their membership interests eligible policyholders received shares of common_stock in company c the amount of stock received was based on the number of shares allocated to each eligible policyholder every eligible policyholder was allocated at least shares referred to as the fixed component regardless of the number or size of policies owned additional shares referred to as the variable component were allocated based on actuarial formulas that took into account a policy's or contract’s past and estimated future contributions to the surplus of insurance ‘ company b union a as the contract holder of the group_annuity_contract during the relevant times under the conversion plan was an eligible policy holder as described therein consequently as part of this demutualization union a received big_number shares of company c stock the shares were solid on date and the proceeds are being held in an interest bearing account section of plan x states that upon termination the assets of plan x shall be allocated among the participants and their beneficiaries in accordance with the employee retirement security act of erisa union a is proposing to amend plan x to increase benefits of plan x participants and beneficiaries to the extent that after any expenses associated with the determination calculation and distribution of such benefit increases are paid no proceeds from the stock issued by insurance_company c remain once plan x is amended union a proposes to give each annuitant under the group_annuity_contract the option to either i receive a cash distribution or ii increase his or her existing annuity benefits from insurance_company b in an amount equal to the proceeds from the sale of the stock minus all expenses associated with the page determination calculation and distribution of such benefits increases as determined by insurance_company c based on the foregoing the following rulings are requested the proceeds realized as a result of the receipt and subsequent sale of company c stock may be treated as assets of plan x and plan x may be amended effective january mb to increase benefits of each participant and beneficiary whose membership in the group_annuity_contract as of march issuance of stock to union a resulted in the that the proceeds from the sale of the stock minus all expenses associated with the determination calculation and distribution of such benefit increases may be allocated to each such participant and beneficiary based on the percentage allocation determined by insurance_company c that each such annuitant may elect to receive his or her benefit by either i receiving a cash distribution or ii increasing his or her existing annuity benefits with insurance_company c that if the proceeds are used to increase benefits as provided above a reversion of surplus assets to union a will not occur and union a will not be subject_to an excise_tax under sec_4980 of the code that the amendment to plan x will not affect the plan’s qualified status under sec_401 of the code that the amendment to plan x will not result in the plan being reactivated thereby subjecting plan x to reporting disclosure and re-termination requirements sec_401 provides that a_trust created or organized in the united_states and forming part of a stock bonus pension or profit-sharing_plan of an employer for the exclusive benefit of his employees or beneficiaries shall constitute a qualified_trust under this section if the requirements of sec_401 through a are met as applicable sec_4980 of the code provides rules for the tax applicable on the reversion of qualified_plan assets to an employer sec_4980 provides for the imposition of a tax of percent of the amount of any employer_reversion from a qualified_plan sec_4980 provides that the tax under sec_4980 is to be paid_by the employer maintaining the plan sec_4980 provides in general that sec_4980 is applied by substituting percent for percent with respect to any employer_reversion from a qualified_plan unless a the employer establishes or maintains a qualified_replacement_plan or b the plan provides benefit increases meeting the requirements of sec_4980 page sec_4980 of the code provides that the term employer_reversion means the amount of cash and the fair_market_value of other_property received directly or indirectly by an employer from the qualified_plan sec_4980 provides that the term employer_reversion does not include except as provided in regulations any amount distributed to or on behalf of any employee or his beneficiaries if such amount could have been so distributed before termination of such plan without violating any provision of sec_401 plan x was terminated in a all obligations and claims under plan x were satisfied in prior to the demutualization such obligations and claims of the participants and beneficiaries were met by the distributions of annuities from plan x through union a's purchase of the group_annuity_contract this purchase resulted in the total liquidation of plan x assets and all liabilities of plan x were transferred from plan x to the annuity provider since that time no activity has taken place with regards to plan x the shares of company c stock received by union a in septemberliiiwere received by union a solely as a consequence of its status as policyholder of the group_annuity_contract since the plan x trust was not in existence at the time of the demutualzation of insurance_company b and all obligations and claims of plan x were satisfied prior to the demutualization such shares cannot be considered assets of plan x accordingly with regard to ruling_request one the proceeds realized as a result of the receipt and subsequent sale of company c stock may not be treated as assets of plan x consequently plan x may not be amended to increase benefits as a result of the demutualization proceeds thus your fifth and six ruling requests are considered moot because plan x is treated as not having assets it is not possible for the participants of plan x to receive these assets under plan x with respect to ruling_request number four since the proceeds are not considered plan assets such receipt by union a does not constitute a reversion of plan assets under sec_4980 regarding your second and third ruling_request whether shares received as part of the demutualization are the property of union a as policy holder under the group_annuity_contract or the annuitants under the group contract is a matter of state or other applicable law not the internal_revenue_code and therefore we express no opinion we note that you have applied to the department of labor regarding ruling requests one two three and six above concerning issues relating to title of erisa this ruling is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited by others as precedent this letter original is being sent to your authorized representatives in accordance with a power_of_attorney on file in this office page lf you have any questions please call rrekeeraeraerekrkererker id la not a toll free number ialalalad at rrr kkk sincerely yours sou ben frances v sloan manager employee_plans technical group enclosures notice of intention to disclose deleted copy of ruling cc
